This case comes to the writer for an opinion on re-assignment. It is a suit in equity, the nature of which can best be disclosed through a statement of the facts and the relief sought. On the trial in the circuit court there was a stipulation as to the facts. From that stipulation and the petition the pertinent facts appear to to be as follows:
Defendant is a consolidated school district, in Knox County, comprising within its limits the town of Knox City and adjoining territory. At the time of its organization, in September, 1919, it had no school house. Presently thereafter, however, it had on hands and available for the erection of a school house the sum of approximately $25,000. The larger part of that fund consisted of the proceeds of two bond issues. Those two bond issues, by virtue of the limitations imposed by Section 12, Article 10, of the Constitution, had completely exhausted the power of the district to incur indebtedness. Plaintiffs, who were the directors of defendant district, began the erection of a school house according to the plans and specifications which had been furnished them by an architect. They did not let a contract for the building, but bought and paid for labor *Page 624 
and material as needed and superintended the construction themselves. When the construction had progressed to a point where the building was about two-thirds completed, they found the building fund exhausted. At this juncture they sought the advice of the then State Superintendent of Schools. He, according to the stipulation of facts, "advised them to borrow the money for the completion of said building and that they could vote and levy the amount at a later date when the indebtedness of said district was sufficiently reduced." Thereupon they obtained on their personal credit $11,500 and with that they completed the building as originally planned. According to a computation subsequently made the second story and the heating plant cost $11,500.
The building as designed by the architect was reasonably necessary to adequately meet the needs of the defendant district. It could have been built for $25,000 had the prices for labor and material current at the time it was commenced continued to prevail until it was completed. There was no waste or extravagance; the $25,000 fund became inadequate solely because of the rapid and unprecedented rise in the cost of labor and material which occurred while the building was in the course of construction.
Since its completion the defendant has occupied and used the building for school purposes; and all of it, including the heating plant and the second story, is "necessary for the furnishing of school room and facilities for the children of school age in said consolidated school district."
Plaintiffs have never been reimbursed for any part of the expenditure of $11,500 which they made for and on behalf of defendant.
Plaintiffs' bill after setting forth the facts just narrated concludes with the following prayer:
"Wherefore plaintiffs pray a decree awarding judgment against the defendant for the sum of $11,500 with six per cent interest thereon from the 15th day of January, 1921, or that the court award by its judgment and decree that the title of the said second story of said school building and the heating plant therein is in the plaintiffs and that plaintiffs may use said property in any way so long as the use does not interfere with the use by said school district of the remainder of the building.
"That said defendant shall have the right to rent such second story and heating plant from the plaintiffs for school purposes at a reasonable rent to be set by the court and that judgment be entered against said district for a reasonable rental for the time that said district has so used said second story and heating plant before the date of this hearing and for the further order that at such time as the rental from said second story and heating plant, or income from any other source, shall pay to the plaintiffs the said amount so *Page 625 
expended by them with six per cent interest thereon from January 15, 1921, then the title for the same shall be divested from plaintiffs and vested in said district, and the plaintiffs further pray for such equities touching the rights of the parties thereto, both plaintiffs and defendant, as to the court shall seem just."
The circuit court found the issues for the defendant and dismissed plaintiffs' bill. From that judgment plaintiffs bring the cause here on appeal.
From the foregoing statement it is manifest that at the time appellants procured and furnished the $11,500 to complete defendant's school house defendant was without power to incur a single dollar of additional indebtedness for that purpose. Indeed, it was expressly prohibited from doing so. [Sec. 12, Art. 10, Const.] It could not therefore, in any manner or form, have bound itself by express agreement to repay the $11,500, or any part of it, even if every taxpayer in the district has assented thereto. And where the law prohibits the making of an express promise it will not imply one. [Crutchfield v. Warrensburg,30 Mo. App. 456.] All of this appellants knew, or are conclusively presumed to have known, notwithstanding anything the State Superintendent of Schools may have told them. It does not appear, however, that he advised them to the contrary. It seems that he merely gave it as his opinion that the district, after its indebtedness had been reduced to the extent of $11,500, could voluntarily, if it so elected, vote a sufficient levy to reimburse them.
Appellants insist that, if they cannot have a judgment for a money recovery, they ought at least to have a decree vesting in them the title to the heating plant and the second story of the building, both of which were paid for with their funds. This on the equitable principle that one should not be permitted to be enriched at the expense of another. But if the title to the parts of the building just mentioned were vested in appellants they could not make use of them unless they severed them from the building as a whole, thereby destroying it, or unless they were given in addition an easement in defendant's property incompatible with its free and unrestricted use for school purposes. Appellants have no such equities as would warrant the infliction of the injury or the imposition of the burden just mentioned on respondent's property. In taking their own funds and building the second story of the school house and installing a heating plant therein, if such they did, appellants were volunteers pure and simple, and it is well settled that a court of equity will not aid a mere volunteer. Their position is analogous to that of one who voluntarily goes upon land in which he has no interest, and with full knowledge that the title thereto is in another makes improvements of a fixed and permanent character, without the consent of the owner. In such case the improvements become a part of the realty and vest *Page 626 
in the owner of the fee, and, regardless of the fact that they may have greatly benefited the estate, the one who made them has no claim, either at law or in equity, to be reimbursed therefor. [Cable v. Ellis, 120 Ill. 136; Loeb v. Conley, 160 Ky. 91; Dehn v. Dehn, 170 Mich. 407; McMillan v. Barber Asphalt Paving Co.,151 Wis. 48.]
Appellants in using their own funds to complete the building of the school house were actuated by laudable motives. Evidently they had the interest and welfare of their community very much at heart. It is to be regretted therefore that they should become the victims of their own misguided zeal for the public good. But no method of relief can be devised that will not amount to an invasion or nullification of a plain constitutional mandate.
The judgment of the circuit court is affirmed. All concur, except Gantt, J., not sitting.